Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 20, 2019

                                    No. 04-19-00587-CV

                        IN THE INTEREST OF B.T.K., A CHILD

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00374
                           Honorable Peter Sakai, Judge Presiding


                                      ORDER
        The State’s brief was due on December 16, 2019. See TEX. R. APP. P. 38.6(b). The next
day, the State filed a first motion for a twenty-day extension of time to file its brief.
       The State’s motion is GRANTED. The State’s brief is due on January 6, 2020.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2019.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court